DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 12-20) in the reply filed on 11/15/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 9/16/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copies of Foreign Patent Documents Cite. No. 13, 14, and 15 in the IDS filed 9/16/20 were provided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 2016/0059301, cited in PTO-892 mailed 9/30/21).
Regarding claim 1, Muller teaches an aggregate mixture for a mold (paragraph [0038]), the aggregate mixture comprising:
an aggregate (paragraph [0039], refractory base moulding material),
a water-soluble binder (paragraph [0040], binder based on water glass),
a water-soluble foaming agent (paragraph [0058-0060], surface active substance such as an anionic surfactant),
an aqueous mold release agent (paragraph [0104], internal mould release agents, paragraph [0120], additives added in any form, including solutions, pastes, or dispersions, with a preferred solvent of water), and
water (paragraph [0125], water from the binder).

Regarding claim 2, Muller teaches wherein the aqueous mold release agent is a chain structure substance having at least one functional group selected from a carboxyl group (paragraph [0107], the composition can include organic additives including fatty acids such as stearic acid, note that stearic acid has a carboxyl group), the at least one functional group having a proton donating property that acts on the water-soluble binder (stearic acid has a carboxyl group).  Note MPEP 2112(I), where "[T]he discovery Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Regarding claim 5, Muller teaches wherein the water-soluble binder comprises at least one selected from an inorganic salt (paragraph [0040], binder based on water glass, note applicant’s specification paragraph [0037] where water glass is the preferred binder) that acts on the at least one functional group of the aqueous mold release agent.  Note MPEP 2112(I), where "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Regarding claim 6, Muller teaches wherein the aggregate is at least one of natural silica sand or artificial sand (paragraph [0042], silica sand, paragraph [0070], foundry sand).

Regarding claim 8, Muller teaches wherein the water-soluble foaming agent is a surfactant (paragraph [0058], surfactant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muller.
Regarding claim 4, Muller is quiet to the aqueous mold release agent has a property of not preventing a foaming action.  However, as Muller teaches the same mold release agent as claimed, such as a chain structure substance having at least one functional group such as a carboxyl group (Muller teaches an organic additive, including fatty acids such as stearic acid), the claimed properties are presumed to be inherent.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. See MPEP 2112 (I) and (III).


See MPEP 2112.01(I).

Claims 3, 12-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
Regarding claim 3, Muller is quiet to a content of the aqueous mold release agent, as an equivalent weight of the at least one functional group that acts on the water-soluble binder, is from 2.0 x 10-7 mol/kg to 1.0 x 10-4 mol/kg with respect to the aggregate mixture.
	However, Muller teaches the use of organic additives (paragraph [0105])  that enable the quality of the surface of the casting to be improved and provides an increase in strength of the casting mould (paragraph [0105]) including fatty acids such as stearic acid (paragraph [0107], note that stearic acid is a chain structure having a carboxyl functional group), and  a preferable amount of organic additives in a range of 0.01 to 1.5% by weight of the moulding material (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the amount of the organic additive, as Muller discloses the additives are provided in a preferable amount to provide increased strength and improved quality of the surface.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (I).


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. See MPEP 2112 (I) and (III).

Regarding claim 13, Muller teaches wherein the water-soluble binder comprises at least one selected from an inorganic salt (paragraph [0040], binder based on water glass, note applicant’s specification paragraph [0037] where water glass is the preferred binder) that acts on the at least one functional group of the aqueous mold release agent.  Note MPEP 2112(I), where "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Regarding claims 15-16, Muller teaches wherein the water-soluble foaming agent is a surfactant (paragraph [0058], surfactant).

Regarding claims 18-19, Muller is not explicit to bubbles produced by foaming.  However, Muller teaches the same composition as claimed and producing a mold by a substantially identical process as to applicant’s invention (applicant’s specification paragraph [0004] describes bubbles forming as a result of stirring the composition, Muller discloses stirring the mixture in paragraph [0151]).  Thus, bubbles are presumed to have formed during the stirring step of Muller.
See MPEP 2112.01(I).

Claims 7, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Cowan (US 4,505,750).
Regarding claims 7 and 14, Muller teaches a silica sand or foundry sand (paragraph [0042], paragraph [0070]), but is quiet to a particle size of the aggregate is from 40 to 120.
Cowan teaches a mold composition including typical refractory sand such as quartz sand, zircon sand, olivine sand or other refractory material (col 1 lines 55-65 and col 2 lines 40-55).  Such sands have a fineness in the range form about 25 to about 180 AFS, the characteristics of the sand used may in part be based on the type of metal being poured and the permeability desired in the finished mold (col 2 lines 40-55).
It would have been obvious to one of ordinary skill in the art, to select an optimum particle size of the aggregate, as it is known in the art that the characteristics of the sand used will be based in part on the type of metal being poured and the desired permeability.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (I).



Regarding claim 20, Muller is not explicit to bubbles produced by foaming.  However, Muller teaches the same composition as claimed and producing a mold by a substantially identical process as to applicant’s invention (applicant’s specification paragraph [0004] describes bubbles forming as a result of stirring the composition, Muller discloses stirring the mixture in paragraph [0151]).  Thus, bubbles are presumed to have formed during the stirring step of Muller.
See MPEP 2112.01(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735